DISMISS and Opinion Filed January 24, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01022-CV

  CAE SIMUFLITE, INC. AND AMERICAN FLYERS, INC., Appellants
                             V.
VICTOR MAURICIO AGUILAR TALAVERA, AS REPRESENTATIVE OF
        THE ESTATE OF JUAN JOSE AGUILAR TALAVERA,
 DECEASED, MICHELLE DENISSE AGUILAR GONZALEZ, HEITRIAN
    NAXYELI AGUILAR GONZALEZ, ZIANYA NATALIA MARISA
      AGUILAR GONZALEZ, PABLO GONZALEZ GONZALEZ,
INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF LUIS
  OVIDIO GONZALEZ FLORES, DECEASED, LORENA GUADALUPE
    FLORES BARRON, AND INGRID YANEL ALONSO MORALES,
   INDIVIDUALLY AND AS NEXT FRIEND OF L.M.G.A., A MINOR,
                          Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-05624

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Seeking to appeal the trial court’s interlocutory order denying their respective

motions to dismiss appellees’ claims against them under Texas Rule of Civil

Procedure 91a, appellants have filed a petition for permissive appeal. We deny the
petition and dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(f); TEX. R. APP. P. 28.3, 42.3(a).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
211022F.P05




                                        –2–
                           S
                       Court of Appeals
                Fifth District of Texas at Dallas
                           JUDGMENT

CAE SIMUFLITE, INC. AND             On Appeal from the 162nd Judicial
AMERICAN FLYERS, INC.,              District Court, Dallas County, Texas
Appellants                          Trial Court Cause No. DC-21-05624.
                                    Opinion delivered by Chief Justice
No. 05-21-01022-CV    V.            Burns. Justices Molberg and
                                    Goldstein participating.
VICTOR MAURICIO AGUILAR
TALAVERA, AS
REPRESENTATIVE OF THE
ESTATE OF JUAN JOSE
AGUILAR TALAVERA,
DECEASED, MICHELLE DENISSE
AGUILAR GONZALEZ,
HEITRIAN NAXYELI AGUILAR
GONZALEZ, ZIANYA NATALIA
MARISA AGUILAR GONZALEZ,
PABLO GONZALEZ GONZALEZ,
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF LUIS OVIDIO
GONZALEZ FLORES,
DECEASED, LORENA
GUADALUPE FLORES BARRON,
AND INGRID YANEL ALONSO
MORALES, INDIVIDUALLY AND


                              –3–
AS NEXT FRIEND OF L.M.G.A., A
MINOR, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees VICTOR MAURICIO AGUILAR
TALAVERA, AS REPRESENTATIVE OF THE ESTATE OF JUAN JOSE
AGUILAR TALAVERA, DECEASED, MICHELLE DENISSE AGUILAR
GONZALEZ, HEITRIAN NAXYELI AGUILAR GONZALEZ, ZIANYA
NATALIA MARISA AGUILAR GONZALEZ, PABLO GONZALEZ
GONZALEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
OF LUIS OVIDIO GONZALEZ FLORES, DECEASED, LORENA GUADALUPE
FLORES BARRON, AND INGRID YANEL ALONSO MORALES,
INDIVIDUALLY AND AS NEXT FRIEND OF L.M.G.A., A MINOR recover their
costs of this appeal from appellants CAE SIMUFLITE, INC. AND AMERICAN
FLYERS, INC.


Judgment entered January 24, 2022




                                    –4–